Citation Nr: 1410556	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss, with choleteotoma and residuals of typanomastioidectiomy of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which essentially granted service connection for right ear hearing loss and assigned noncompensable rating for the combination of previously service connected left ear disability and newly service connected right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA audiological examination in December 2010.  In May 2012, he reported more problems in his left ear and submitted records of private treatment.  Given the indication that the Veteran's hearing disability has worsened since his last VA examination, he is entitled to a contemporaneous VA examination to assess the current severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the level of severity of his bilateral hearing loss.  The claims file should be reviewed by, the designated examiner.  The examiner should provide a full description of the functional effects of the bilateral hearing loss.

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

